F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                          MAR 31 2003
                               TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

ANGEL ARELLANO,

             Plaintiff - Appellant,
                                                        No. 02-1358
v.
                                                    (D.C. No. 02-Z-856)
                                                       (D. Colorado)
GARY WATKINS, Warden of Limon
Correctional Facility,

             Defendant - Appellee.


                          ORDER AND JUDGMENT *


Before SEYMOUR, MURPHY, and O’BRIEN, Circuit Judges.



      After examining appellant’s brief and the appellate record, this court has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Appellant Angel Arellano, a state prisoner incarcerated in Colorado, filed a

pro se complaint pursuant to 42 U.S.C. § 1983 asserting violations of his federal

civil rights. The district court granted Arellano’s motion to proceed in forma

pauperis and ordered Arellano to pay an initial partial filing fee of $4.00 or show

cause why he had no means by which to pay the initial fee. See 28 U.S.C. §

1915(b)(1). Arellano was specifically directed that to show cause he was required

to file a current certified copy of his prison trust fund account statement. He was

also warned that his complaint would be dismissed if he failed to either pay the

initial partial filing fee or show cause within thirty days. Arellano did not pay the

partial filing fee or provide the current trust fund account statement.

Consequently, the district court dismissed the complaint without prejudice.

Arellano then brought this appeal.

      In his appellate brief, Arellano does not address the grounds upon which

the district court dismissed his complaint but, instead, presents arguments that go

to the merits of the claims asserted in his complaint. Although a copy of his

prison trust fund account statement is attached to the motion to proceed in forma

pauperis Arellano has filed with this court, Arellano does not explain his failure

to provide a copy of his trust fund account statement to the district court pursuant

to the court’s order. Accordingly, this court affirms the district court’s dismissal

of Arellano’s complaint. Arellano’s motion to proceed     in forma pauperis on


                                          -2-
appeal is granted . Arellano is reminded that he remains obligated to continue

making partial payments until his appellate filing fee is paid in full.   See id. §

1915(b).

                                           ENTERED FOR THE COURT



                                           Michael R. Murphy
                                           Circuit Judge




                                             -3-